Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00797-CV

                           EWING CONSTRUCTION CO., INC.,
                                     Appellant

                                                v.

                   BENAVIDES INDEPENDENT SCHOOL DISTRICT,
                                   Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-18-122
                         Honorable Baldemar Garza, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
It is ORDERED that appellee recover its costs of this appeal from appellant.

       SIGNED March 18, 2020.


                                                 _____________________________
                                                 Beth Watkins, Justice